Exhibit 10.54
Executive Officer Compensation Summary
Alseres Pharmaceuticals, Inc.’s (“the Company’s”) executive officers consist of
(i) Peter G. Savas, Chairman and Chief Executive Officer; (ii) Mark J. Pykett,
President and Chief Operating Officer; and (iii) Kenneth L. Rice, Jr., Executive
Vice President, Finance and Administration, Chief Financial Officer and
Secretary.
2009 Base Salary. No Incentive Compensation was earned or paid in 2009.

              2009 Base Salary
Mr. Savas
  $ 408,085  
Mr. Pykett
  $ 304,260  
Mr. Rice
  $ 257,284  

 